Fil

 

IN THE UNITED STATES DISTRICT COURT NOV 08 2n19
FOR THE DISTRICT OF MONTANA Clerk |
BILLINGS DIVISION District or meso
Billings
FRANCO LEO TORRES,
Cause No. CV 18-95-BLG-SPW
Petitioner,
VS. ORDER ADOPTING FINDINGS

AND RECOMMENDATIONS OF
DEVON MCGEE; ATTORNEY UNITED STATES MAGISTRATE
GENERAL OF THE STATE OF JUDGE AND DISMISSING
MONTANA, PETITION

 

Respondents.

 

Petitioner Franco Leo Torres, appearing pro se, seeks habeas corpus relief
under 28 U.S.C. § 2254. Before the Court are the United States Magistrate Judge’s
Findings and Recommendations. (Doc. 5.) The Magistrate recommended the Court
dismiss Torres’s Petition for Writ of Habeas Corpus (Doc. 1) because his due process
claims are not cognizable in federal habeas and his ineffective assistance of counsel
claim does not survive deferential review. (Doc. 5 at 23.) The Magistrate further
recommended the Court deny Torres a certificate of appealability. (/d.) Torres
subsequently filed objections to the Magistrate’s Findings and Recommendations.

(Doc. 6.)
1. Background

The State charged Torres with felony partner-family member assault (PFMA)
under Mont. Code Ann. § 45—5-206 in the Thirteenth Judicial District Court,
Yellowstone County. (Doc. 1 at 2.) Torres had two prior Nevada domestic violence
convictions, so the State charged him with his third or subsequent conviction for
PFMA, which substantially increased his potential penalties. (/d. at 4.) Torres was
convicted following a trial. (Ud. at 2-3.) After trial, Torres entered into a sentencing
agreement with the State and agreed to be sentenced as a persistent felony offender
to five years with the Montana Department of Corrections. The district court
sentenced Torres accordingly. Torres did not file an appeal. (/d. at 3.)

Torres filed a petition for postconviction relief with the state district court in
February 2016. (Doc. 5-2 at 1.) He alleged various claims for ineffective assistance
of counsel (IAC) and prejudicial delay between his trial and sentencing. (Doc. 5-1
at 2-3.) The district court determined Torres failed to submit sufficient evidence
supporting his IAC claims, and the court primarily attributed the delay between trial
and sentencing to Torres. (/d. at 3; Doc. 5-2 at 3.) Because Torres failed to meet
the statutory threshold for the court to consider the merits of his claims, the court
dismissed his petition. (Doc. 5-2 at 3.)

Torres appealed the dismissal to the Montana Supreme Court. Torres v. State,

2018 MT 79N. In a memorandum opinion, the Court affirmed the dismissal. It
found, “Torres’ IAC claims are essentially no more than assertions as to various
actions or inactions by counsel coupled with unsupported assertions that the actions
or inactions were deficient and prejudicial.” Jd. at § 11. Moreover, Torres failed to
show the District Court dismissed his petition based on “a clearly erroneous finding
of material fact, an erroneous conclusion of law, or abuse of discretion.” Jd. at J 12.

Torres subsequently filed the pending petition for writ of habeas corpus.
(Doc. 1.) First, Torres alleged the State violated his due process rights when it
“qualified two irrelevant out-of-state Nevada domestic violence convictions for
stacking purposes to enhance the current conviction and sentence to a felony.” (Jd.
at 4.) Second, he claimed the district court violated his due process rights when it
allowed him to enter into a post-trial sentencing agreement in which he waived his
right to appeal. (/d. at 5.) Third, he alleged ineffective assistance of counsel because
both his trial attorney and sentencing attorney failed to challenge the use of his prior
Nevada convictions for stacking purposes. (/d. at 7.)

In his Findings and Recommendations, the Magistrate determined that
whether Torres’s Nevada domestic violence convictions could qualify for stacking
purposes under Montana’s PFMA statute was a matter of state law—an improper
basis for federal habeas relief. (Doc. 5 at 11). Similarly, the Magistrate determined
Torres’s due process claims relating to his post-trial sentencing agreement were

rooted in state law and not cognizable under federal habeas relief. (/d. at 14.)
Finally, the Magistrate noted the doubly deferential review of IAC claims for federal
habeas relief. Strickland v. Washington, 466 U.S. 668 (1984) requires state courts
to give deference to counsel’s decisions, and the Antiterrorism and Effective Death
Penalty Act of 1996, in turn, requires federal courts to defer to state court decisions
on the merits. (Doc. 5 at 16 (citing Harrington v. Richter, 562 U.S. 86, 105 (2011).)
Under this standard, the Magistrate found Torres’s IAC claims did not survive
doubly deferential review. (/d. at 20.) Having rejected each of Torres’s arguments,
the Magistrate recommended this Court dismiss his petition. (/d. at 23.)

II. Discussion

Mont. Code Ann. § 45—5—206(3) imposes enhanced penalties for PFMA
where a defendant has one or more prior PFMA convictions. Its definition of
conviction includes “a conviction for a violation of a statute similar to this section in
another state.” Section 45—5—206(3)(b)(iii).

Torres’s central objection is that he “was denied a state-created liberty interest
that is provided for in Mont. Code Ann. § 45-5—206(3)(b)(iii).” He seeks remand
under his due process rights so that the Montana Supreme Court may resolve
whether the Nevada statute for domestic violence is sufficiently similar to Montana’s

PFMA statute to qualify as a conviction for stacking purposes under § 45—5—
206(3)(b)(iii).! He believes the statute’s language creates a liberty interest
enforceable under the Due Process Clause.

A. Torres’s Nevada Domestic Violence Convictions

Whether an out-of-state domestic violence conviction is similar enough to
Montana’s PFMA statute to qualify for stacking purposes is a matter of state law; “it
is only noncompliance with federal law that renders a State’s criminal judgment
susceptible to collateral attack in the federal courts.” Wilson v. Corcoran, 562 U.S.
1, 5 (2010) (emphasis in original). Habeas relief is available to a state prisoner only
on the ground that he “is in custody in violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2254(a); Wilson, 562 U.S. at 5 (“[W]e have
repeatedly held that federal habeas corpus relief does not lie for errors of state law.”
(internal citations and quotations omitted)). An alleged error in the application of
state sentencing laws generally is not an error subject to habeas relief. See Miller v.
Vasquez, 868 F.2d 1116, 1119 (9th Cir. 1989) (refusing to decide whether assault
with a deadly weapon qualified as a “serious felony” for purposes of California

sentencing statutes because that was a question of state law).

 

| Torres is mistaken that this Court has the authority to remand a case to the Montana Supreme
Court. The Montana Supreme Court—not a federal court—has the final say on questions of state
law in Montana. Occasionally, this Court may certify questions of state law to the Montana
Supreme Court, but the Montana Supreme Court decides whether to accept the certification. Mont.
R. App. P. 15(3). Certification would be inappropriate here. Torres’s state-law claims are not
subject to federal habeas relief, regardless of whether the Montana Supreme Court determined
Torres’s Nevada convictions were similar enough to his Montana PFMA conviction to stack.

5
More specifically, where a prior conviction enhances a defendant’s sentence,
it is a matter of state law. Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994).
Even if a state court misapplies its own sentencing laws, federal habeas relief is not
justified “[a]bsent a showing of fundamental unfairness.” Jd.; see Williams v.
Swarthout, 2013 WL 211134, at *11 (E.D. Cal. Jan. 16, 2013) (deferring to a
California Court of Appeal's determination that a prior Illinois robbery conviction
constituted a strike under California’s Three Strikes Law); see also Cacoperdo v.
Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994) (“The decision whether to impose
sentences concurrently or consecutively is a matter of state criminal procedure and
is not within the purview of federal habeas corpus.”); Hendricks v. Zenon, 993 F.2d
664, 674 (9th Cir. 1993) (rejecting an argument that a state trial court’s failure to
merge similar convictions for the purpose of sentencing violated a defendant’s due
process rights because “[t]here is no federal Constitutional right to merger of
convictions for purposes of sentencing”).

The state sentencing court’s inclusion of Torres’s prior domestic violence
convictions was a matter of state law, and it was not fundamentally unfair. Even if
the district court misapplied § 45—5—206(3)(b)(iii), Torres has not made a showing
of fundamental unfairness violating his due process rights. For example, it would
be fundamentally unfair if the prior convictions were fabricated or nonexistent. But

Torres himself admits they exist and that the sentencing court applied them when
fashioning a sentence. (Doc. | at 4.) He claims only that his prior convictions were
applied “without any analysis” of § 45-5—206(3)(b)(iii). However, Torres may not
“transform a state-law issue into a federal one merely by asserting a violation of due
process.” Langford v. Day, 110 F.3d 1380, 1389 (9" Cir. 1996). Torres has not
shown the use of his Nevada domestic violence convictions to enhance his Montana
PFMA sentence is fundamentally unfair.

B. Procedural Due Process Objection

Citing Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 462 (1989),
Torres also claims he “was denied a state-created liberty interest that is provided for
in Mont. Code Ann. § 45—5—206(3)(b)(iii).”

Kentucky Dept. of Corrections analyzes whether a state statute creates a
liberty or property interest—a right or entitlement—through explicit language,
especially regarding limits on prisoners’ freedom from restraint. Kentucky Dept. of
Corrections and its progeny require states to provide for procedural due process
when making changes to certain prisoner policies and regulations. Id.; see Wilkinson
v. Austin, 545 U.S. 209 (2005); Sandin v. Conner, 515 U.S. 472 (1995). When a
prison policy change does implicate prisoners’ liberty interests, states must provide
procedural due process safeguards, just as they should when liberty interests are at
stake in other contexts. Wilkinson v. Austin, 545 U.S. at 224. In Wilkinson, for

example, the United States Supreme Court applied a three-factor framework from a
security benefits case—Mathews v. Eldridge, 424 U.S. 319 (1976)—to determine
whether a state procedure for segregating prisoners in maximum-sécurity facilities
comported with procedural due process.

Kentucky Dept. of Corrections is largely irrelevant. Section 45—5—206 is a
state sentencing statute. There is no doubt Torres’s sentence of imprisonment
deprived him of liberty within the meaning of the Due Process Clause. But whether
he was deprived of liberty without procedural due process is a separate question.
Torres does not allege a procedural due process deficiency such as a lack of notice
or an opportunity to be heard. See Mathews, 424 U.S. 319; see also Mullane v. C.
Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950) (holding that at the very least,
due process requires “notice and opportunity for hearing appropriate to the nature of
the case.”) Instead, Torres’s habeas petition rests on state law issues.

The government provided Torres notice via the information that his Nevada
domestic violence convictions would be stacked, and Torres had opportunities to be
heard on the issue at several stages of his proceedings. Torres’s post-conviction
attorney even advised him on contesting the use of his Nevada domestic violence
convictions for stacking purposes, but he declined pursuing the issue. (Doc. 5-3 at
2-3.) Torres has not shown fundamental unfairness or a procedural due process

deficiency in his case. Torres’s objection to the Magistrate’s Findings and
Recommendations amounts only to an issue of state law, not a procedural due
process violation. Accordingly, the Court overrules Torres’s objection.

C. Review of the Remaining Findings and Recommendations

The Court reviews the Magistrate’s remaining findings of fact for clear error
and his conclusions of law de novo. Torres’s remaining two claims are that he
should not have been allowed to enter into a post-trial sentencing agreement under
§ 46—-12-211(b) and his counsel was ineffective by failing to challenge the use of
his prior Nevada convictions. (Doc. 1 at 4-7.)

First, Torres cites only a Montana state statute as a reason for invalidating his
post-trial sentencing agreement. Like Torres’s other state-law claims, the Magistrate
correctly concluded Torres’s state-law challenge to the agreement was improper for
federal habeas review.

Second, the Magistrate did not clearly err when he made the following
findings: Torres’s trial attorney negotiated a favorable plea deal that Torres rejected
because he wanted to proceed to trial, (Doc. 5-3 at 24); Torres’s post-conviction
attorney counseled him about challenging his prior Nevada domestic violence
convictions, but Torres declined pursuing the issue, (Doc. 5-3 at 30-31); and another

state district court had previously determined Torres’s Nevada convictions were
sufficiently similar to an earlier Montana PFMA charge? to warrant stacking, which
the Montana Supreme Court did not disturb on appeal, Torres v. State, 2019 MT
32N. The Court has reviewed the Magistrate’s factual findings, the attached records,
and the affidavits of Torres’s attorneys. Given the doubly deferential review of IAC
claims for federal habeas relief, the Court agrees with the Magistrate that Torres has
failed to demonstrate deficient performance of either his trial or post-conviction
attorneys. Even if he could, he cannot establish he suffered actual prejudice under
the second prong from Strickland.

Ill. Leave to Amend and Certificate of Appealability

District courts must grant a habeas petitioner an opportunity to amend the
petition to overcome a deficiency “unless it clearly appears from the complaint that
the deficiency cannot be overcome by amendment.” James v. Giles, 221 F.3d 1074,
1077 (9th Cir. 2000) (quoting Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)).
It clearly appears from the petition that Torres cannot overcome the unavailability
of federal habeas relief for his state law claims by amendment. Furthermore, given
the Magistrate’s findings regarding Torres’s counsel and the record before the Court,

it clearly appears from the petition that Torres cannot overcome the deficiency in his

 

* Torres pleaded guilty to felony PFMA in 2008 in Lewis and Clark County. He filed a petition
for post-conviction relief in August 2017 on the grounds that the Nevada domestic violence
statute was not similar to Montana’s PFMA statute. The district court held they were similar.
The Montana Supreme Court held Torres’s petition was time-barred, but it did not suggest
Torres’s Nevada convictions were unlawfully stacked. See Torres v. State, 2019 MT 32N; (Doc.
5 at 7-8.)

10
IAC claims by amendment. The Court will not grant Torres leave to amend his
habeas petition.

Finally, the Court “must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2254
Proceedings. A certificate of appealability (COA) should be issued for those claims
where a petitioner makes a “substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). The standard is satisfied if “jurists of reason could
disagree with the district court’s resolution of [the] constitutional claims” or
“conclude the issues presented are adequate to deserve encouragement to proceed
further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel,
529 U.S. 473, 484 (2000)). Torres’s state-law claims, although framed as due
process violations, are not cognizable in federal habeas. Torres’s IAC claim does
not survive deferential review. Jurists of reasons would not disagree with the Court’s
resolution of these claims or conclude the issues deserve encouragement to proceed.
A COA is denied. Accordingly,

IT IS HEREBY ORDERED:

1. The Magistrate’s Findings and Recommendations (Doc. 5) are adopted IN FULL.
2. Torres’s Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.
3. A Certificate of Appealability is DENIED.

4. Torres shall not be granted leave to amend the Petition.

11
5. The Clerk of Court shall enter judgment in favor of Respondents against Torres.

DATED this Bt of November 2019.

ee (het
“SUSAN P. WATTERS
United States District Judge

12
